CLAY, Commissioner.
In this workmen’s compensation case appellant’s claim was dismissed by the full Board on the ground that he had failed to prove a disabling injury, and the Board’s order was upheld in the circuit court.
Appellant’s brief fails to advise us of the specific injury on which this claim is based. On examination by the referee, appellant himself was unable to describe in what manner he was injured.
The medical evidence indicates that appellant had complained of some trouble with his back, but there was substantial evidence that this ailment, if it existed, was attributable to arthritis and not a traumatic injury.
On the record, the Board was justified in finding that appellant had not proven a compensable injury.
The judgment is affirmed.